EXHIBIT 10.1.16

 

CONSENT AND RELEASE

 

THIS CONSENT AND RELEASE (this “Agreement”) dated as of August 22, 2003 is
entered into among SMTC Corporation (“Holdings”), SMTC Manufacturing Corporation
of Wisconsin (“SMTC-Wisconsin”) and Lehman Commercial Paper Inc., as
Administrative Agent (as defined below).

 

RECITALS

 

WHEREAS, Holdings, HTM Holdings Inc., SMTC Manufacturing Corporation of Canada,
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (as defined below) (the “Lenders”), Lehman
Brothers Inc., as adviser, lead arranger and book manager, The Bank of Nova
Scotia, as syndication agent and Canadian administrative agent (“BNS”), Lehman
Commercial Paper Inc., as general administrative agent (in such capacity, the
“Administrative Agent”) and collateral monitoring agent and General Electric
Capital Corporation as documentation agent are parties to that certain and
Amended and Restated Credit and Guarantee Agreement (as amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”) dated as of
July 27, 2000;

 

WHEREAS, Holdings and SMTC-Wisconsin have requested that the Lenders consent to
the sale by SMTC-Wisconsin to Pensar Electronic Solutions, LLC (“Pensar”) of
certain assets as set forth in the Sale/Purchase of Assets Agreement dated as of
August 19, 2003 (the “Pensar Agreement”) by and among SMTC-Wisconson, Holdings
and Pensar (the “Transaction”); and

 

NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

SECTION 1. Definitions. Capitalized terms used and not otherwise defined in this
Agreement shall have the meanings given to them in the Credit Agreement.

 

SECTION 2. Consent. Subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, and provided that Holdings and SMTC-Wisconsin comply
with Section 4 hereof, the Lenders hereby (x) consent to the Transaction subject
to definitive documentation in form and substance acceptable to the
Administrative Agent in its sole discretion and (y) agree that the
Administrative Agent may execute all documents necessary to consummate the
Transaction, including, without limitation, the releases of any Liens on assets
sold by SMTC-Wisconsin under the Transaction.

 

SECTION 3. Conditions Precedent to Effectiveness of Agreement. This Agreement
shall not be effective unless and until the date when each of the following
conditions shall have been satisfied in the sole discretion of the
Administrative Agent:

 

(a) the Administrative Agent shall have received counterparts of (i) this
Agreement duly executed by Holdings and SMTC-Wisconsin, and (ii) the
Acknowledgement attached hereto, duly executed by each of the Guarantors;



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received execution copies of the Pensar
Agreement and all related agreements, in form and substance acceptable to the
Administrative Agent in its sole discretion (collectively, the “Pensar
Documents”);

 

(c) Holdings and SMTC-Wisconsin shall have delivered to the Administrative Agent
such other documents as the Administrative Agent shall have reasonably requested
in advance of the closing of the Transaction;

 

(d) there shall be no pending or, to the actual knowledge of the Loan Parties
after due inquiry, threatened litigation, proceeding, inquiry or other action
(i) seeking an injunction or other restraining order, damages or other relief
with respect to the transactions contemplated by this Agreement and the other
documents and agreements executed or delivered in connection herewith or (ii)
which affects or could affect the business, prospects, operations, assets,
liabilities or condition (financial or otherwise) of any Loan Party, except, in
the case of clause (ii), where such litigation, proceeding, inquiry or other
action would not reasonably be expected to cause a Material Adverse Effect; and

 

(e) no Default or Event of Default shall have occurred and be continuing on the
date hereof.

 

SECTION 4. Reduction of Loans; Payment of Fees; Other Deliveries.

 

(a) (i) Contemporaneously with the consummation of the Transaction,
SMTC-Wisconsin shall pay, or cause to be paid, to the Administrative Agent an
amount not less than $3,058,306 in cash, being the purchase price as defined in
the Pensar Agreement.

 

(ii) All such amounts received in cash by the Administrative Agent shall be
applied to the Loans in the manner set forth in Section 7.5(c) of the Credit
Agreement.

 

(b) Contemporaneously with the consummation of the Transaction, Holdings shall
pay in cash all accrued fees of the Administrative Agent’s legal counsel,
advisors and professionals in connection with the negotiation, preparation,
execution and delivery of this Agreement and the Pensar Documents and all other
documents and agreements relating hereto and thereto.

 

SECTION 5. Representations and Warranties. Holdings and SMTC-Wisconsin hereby
represent and warrant to the Administrative Agent and to the Lenders as follows:

 

(a) The Recitals in this Agreement are true and correct in all respects.

 

-2-



--------------------------------------------------------------------------------

(b) All representations and warranties of each of the Loan Parties in the Credit
Agreement and the other Loan Documents to which it is a party are incorporated
herein in full by this reference and are true and correct in all material
respects as of the date hereof other than such representations and warranties
that expressly relate solely to an earlier date, in which case, they are true
and correct as of such earlier date.

 

(c) No Default or Event of Default has occurred or is continuing.

 

(d) Each of the Loan Parties has the power, and has been duly authorized by all
requisite action, to execute and deliver this Agreement and Acknowledgement, as
applicable, and the other documents and agreements executed and delivered in
connection herewith to which it is a party. This Agreement has been duly
executed by Holdings and SMTC-Wisconsin and the other documents and agreements
executed and delivered in connection herewith to which Holdings, SMTC-Wisconsin
or any Loan Party is a party have been duly executed and delivered by each of
Holdings, SMTC-Wisconsin and the other Loan Parties.

 

(e) This Agreement is the legal, valid and binding obligation of Holdings and
SMTC-Wisconsin and the other documents and agreements executed or delivered in
connection herewith to which any of the other Loan Parties is a party are the
legal, valid and binding obligations of Holdings, SMTC-Wisconsin and the other
Loan Parties, in each case enforceable against each of Holdings, SMTC-Wisconsin
and the other Loan Parties in accordance with their respective terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights
generally.

 

(f) The execution, delivery and performance of this Agreement and the other
documents and agreements executed and delivered in connection herewith does not
and will not (i) violate any law, rule, regulation or court order to which any
of the Loan Parties is subject; (ii) conflict with or result in a breach of the
certificate of formation or bylaws of the Loan Parties or any agreement or
instrument to which it is party or by which the properties of the Loan Parties
are bound; or (iii) result in the creation or imposition of any Lien, security
interest or encumbrance on any property of the Loan Parties, whether now owned
or hereafter acquired, other than Liens in favor of the Administrative Agent.

 

(g) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority or any other Person is required in connection with
the execution, delivery, performance, validity or enforceability of (i) this
Agreement by the Loan Parties or (ii) the other documents or agreements executed
or delivered in connection herewith to which any of the Loan Parties is party,
or the consummation of the transactions contemplated hereby or thereby, or the
continuing operations of any of the Loan Parties following the consummation of
such transactions.

 

(h) The obligation of the Loan Parties to repay the Loans, together with all
interest and fees accrued thereon, is absolute and unconditional, and there
exists no right of set off or recoupment, counterclaim or defense of any nature
whatsoever to payment of the Loans.

 

-3-



--------------------------------------------------------------------------------

SECTION 6. Effect and Construction of Agreement.

 

(a) Except as expressly provided herein, the Credit Agreement and the other Loan
Documents shall remain in full force and effect in accordance with their
respective terms, and this Agreement shall not be construed to:

 

(i) impair the validity, perfection or priority of any Lien or security interest
securing the Loans;

 

(ii) waive or impair any rights, powers or remedies of the Administrative Agent
or any Lender under the Credit Agreement or any other Loan Document; or

 

(iii) require any Lender to make any Loans, issue any Letters of Credit, or
provide other extensions of credit to the Borrowers except as set forth herein.

 

(b) This Agreement shall constitute a Loan Document.

 

(c) Any breach, violation or non-compliance by any Loan Party of any term,
provision, representation or covenant contained in this Agreement shall be an
Event of Default with no grace period.

 

(d) The Loan Parties acknowledge that they have consulted with counsel and with
such other experts and advisors as they have deemed necessary in connection with
the negotiation, execution and delivery of this Agreement. This Agreement shall
be construed without regard to any presumption or rule requiring that it be
construed against the party causing this Agreement or any part hereof to be
drafted.

 

SECTION 7. Miscellaneous.

 

(a) In addition to, and not in limitation of, the terms and provisions of the
Credit Agreement, each of Holdings and SMTC-Wisconsin covenant and agree so long
as any Loan is outstanding and thereafter until satisfaction and payment in cash
in full of the Loans that it shall comply and shall cause each of its
Subsidiaries to comply with all covenants in this Agreement, the Credit
Agreement and each of the other Loan Documents.

 

(b) The Loan Parties agree to execute (and to cause each of the other Loan
Parties to execute) such other and further documents and instruments as the
Administrative Agent may reasonably request to implement the provisions of this
Agreement.

 

(c) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
No other person or entity shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third-party
beneficiary of this Agreement.

 

(d) This Agreement, together with the Credit Agreement and the other Loan
Documents, constitutes the entire agreement and understanding among the parties
relating

 

-4-



--------------------------------------------------------------------------------

to the subject matter hereof, and supersedes all prior proposals, negotiations,
agreements and understandings relating to such subject matter. In entering into
this Agreement, the Loan Parties acknowledge that they are not relying on any
statement, representation, warranty, covenant or agreement of any kind made by
the Administrative Agent, any Lender, or any employee, agent or professional of
the Administrative Agent or any Lender, except for the express written
agreements of the Administrative Agent and the Lenders set forth herein.

 

(e) The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or enforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions of this Agreement in any jurisdiction.

 

(f) This Agreement may be executed in counterparts and by any party to this
Agreement on separate counterparts, all of which, when so executed, shall be
deemed an original, but all of such counterparts shall constitute one and the
same agreement. Any signature delivered by a party by facsimile transmission
shall be deemed to be, and effective as, an original signature hereto.

 

(g) Any notices with respect to this Agreement shall be given in the manner
provided for in Section 15.2 of the Credit Agreement.

 

(h) All representations, warranties, covenants, agreements, undertakings,
waivers and releases of the Loan Parties contained herein shall survive the
occurrence of the payment in full of the Loans under the Credit Agreement.

 

(i) No amendment, modification, rescission, waiver or release of any provision
of this Agreement shall be effective unless the same shall be in writing and
signed by the parties hereto.

 

SECTION 8. Release and Acknowledgements.

 

(a) In order to induce the Lenders to enter into this Agreement, each Loan Party
hereby remises, releases and forever discharges, and by this Agreement does for
its Subsidiaries (direct or indirect), and for itself and its predecessors,
successors, affiliates and assigns (each, a “Releasor”), remise, release and
forever discharge, each Agent, each Lender, and each predecessor, affiliate,
subsidiary (direct or indirect), successor, assign, participant, officer,
director, employee or agent of the Administrative Agent, BNS or any Lender
(collectively, the “Released Parties”), of and from all manner of actions at law
or equity, all causes of action for damages, costs, debts, sums of money,
accounts, bills, rights of indemnity, breach of contract, provision of labor or
materials, loss of use, loss of services, expenses, compensation, consequential
or punitive damages, equitable subordination, avoidance of preferential or
fraudulent transfers, or any other thing whatever, arising by virtue of actions
taken, actions omitted to be taken or the occurrence of any other event on or
prior to the date hereof, relating in any way to (i) this Agreement, the Credit
Agreement, any other Loan Document or the obligations of the Loan Parties under
the Credit Agreement and the other Loan Documents (the

 

-5-



--------------------------------------------------------------------------------

“Obligations”), (ii) any claims (including, without limitation, for contribution
or indemnification) which have or could have arisen out of any of the
transactions contemplated by this Amendment or the Loan Documents or any other
proceedings that have been brought or may be brought by any party hereto or to
any Loan Document or any third party relating to the Loan Documents or the
transactions contemplated thereby, (iii) any acts, transactions or events that
are the subject matter of this Amendment or the Loan Documents or (iv) the
prosecution of any claims or any settlement negotiations which such Releasor
ever had, now or which it, its Subsidiaries (direct or indirect), or its
successors or assigns hereafter can, shall or may have against the Released
Parties by reason of (with respect to each of clauses (i)-(iv) above) any
matter, cause or thing whatsoever on or prior to the Amendment Effective Date
relating to this Amendment or the Loan Documents; provided, however, that
nothing herein shall be construed or deemed to release any covenants or
agreements contained herein or in any Loan Document so long as such Loan
Document shall remain in full force and effect.

 

(b) Each Loan Party hereby acknowledges and agrees that except as set out in
this Agreement, the Obligations are secured by valid and enforceable first
priority liens and security interests granted by the Loan Parties to the
Administrative Agent, for the ratable benefit of the Lenders, upon all of the
Collateral, subject only to Liens permitted under the Credit Agreement. The
Obligations and the liens and security interests of the Agents, for the ratable
benefit of the Lenders, in the Collateral are not subject to avoidance, defense,
objection, action, counterclaim, setoff or subordination, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally. The Obligations constitute legal, valid and binding
obligations of each Loan Party, enforceable in accordance with the terms of the
Loan Documents and pursuant to applicable law, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally, and
subject to the limitations imposed by general equitable principles (regardless
whether such enforceability is considered in a proceeding at law or in equity).
Furthermore, no Loan Party will use any of its cash or other assets to object to
or contest in any manner, or raise any objections, counterclaims or defenses to,
the validity, perfection, priority or enforceability of the claims or liens of
the Agents and the Lenders relating to this Agreement, the Credit Agreement or
any other Loan Document, or to investigate or assert any claims or causes of
action arising on or prior to the date hereof against the Agents or the Lenders
relating to this Agreement, the Credit Agreement or any other Loan Document.

 

(c) Except as expressly set forth in this Agreement, each of the Loan Parties
acknowledges and agrees that the execution and delivery by the Agents of, or the
consent by the Lenders to, this Agreement shall not be deemed (i) to create a
course of dealing or otherwise obligate the Agents or the Lenders to forbear or
execute similar agreements under the same or similar circumstances in the
future, (ii) to modify, relinquish or impair any right of the Agents or the
Lenders to receive any indemnity or similar payment from any Person or entity as
a result of any matter arising from or relating to this Agreement, (iii) to
waive any right of the Lenders to receive interest at an increased rate as a
result of any Events of Default that may occur under the Credit Agreement as
amended by this Agreement, (iv) to obligate the Lenders in any way to forbear
from individually or collectively enforcing remedies under the Credit Agreement
as amended by this Agreement in any manner or (v) a commitment from any of the
Lenders to forbear or “stand still”. Except as expressly set forth in this
Agreement, no past or

 

-6-



--------------------------------------------------------------------------------

future forbearance on the part of any of the Lenders should be viewed as a
limitation upon or waiver of the absolute right and privilege of the Lenders in
exercising rights and remedies that currently exist or may exist after the date
hereof.

 

SECTION 9. Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with the laws of the state of New York.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SMTC CORPORATION By:  

/s/ Paul Walker

--------------------------------------------------------------------------------

Name:   Paul Walker Title:   Authorized Signatory

SMTC MANUFACTURING

CORPORATION OF WISCONSIN

By:  

/s/ Paul Walker

--------------------------------------------------------------------------------

Name:   Paul Walker Title:   Authorized Signatory

LEHMAN COMMERCIAL PAPER, INC.,

as General Administrative Agent

By:  

/s/ Frank Turner

--------------------------------------------------------------------------------

Name:   Frank Turner Title:   Authorized Signatory

 

[SIGNATURE PAGE TO CONSENT]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

Each of the undersigned parties to the Amended and Restated Guarantee and
Collateral Agreement, dated as of July 27, 2000, as amended, supplemented or
otherwise modified from time to time, made by the undersigned in favor of Lehman
Commercial Paper Inc., as General Administrative Agent, for the benefit of the
Lenders, hereby (a) consents to the transactions contemplated by the Agreement
and (b) acknowledges and agrees that other than the guarantees and grants of
security interests released in the Agreement, the guarantees and grants of
security interests contained in such Amended and Restated Guarantee and
Collateral Agreement and in the other Security Documents are, and shall remain,
in full force and effect after giving effect to the Agreement and all prior
modifications to the Amended and Restated Credit and Guarantee Agreement.

 

SMTC MANUFACTURING CORPORATION OF
CALIFORNIA

SMTC MANUFACTURING CORPORATION OF
COLORADO

SMTC MANUFACTURING CORPORATION OF
MASSACHUSETTS

SMTC MANUFACTURING CORPORATION OF
NORTH CAROLINA

SMTC MANUFACTURING CORPORATION OF
TEXAS

SMTC MANUFACTURING CORPORATION OF
WISCONSIN

SMTC MEX HOLDINGS, INC.

QUALTRON, INC.

   

By:

 

/s/ Paul Walker

--------------------------------------------------------------------------------

   

Name:

 

Paul Walker

   

Title:

 

Authorized Signatory

 

[SIGNATURE PAGE TO ACKNOWLEDGMENT]